Dear Mr. Landry:
You have requested this office to issue an advisory opinion as to whether the parish president, through the home rule charter, may hire certain assistants responsible to him alone without council approval.  You have also provided our office with a copy of an opinion you rendered to the parish council addressing the issue.
Your home rule charter reads as follows, "the parish president shall appoint and remove, subject to the provision of this Charter and any personnel rules adopted by the Council for employees of the Parish, his financial advisor, chief administrative assistant, and employees of the parish responsible to him alone.  Upon recommendation of the Parish President, the appointment and removal of the head of any other parish departments, office or agency must be approved by a resolution adopted by a two-thirds majority vote of the entire Parish Council." Sec. B(3)(b).
This language clearly provides that the parish president may hire certain employees, including employees, "responsible to him alone".  The appointment of these employees, however, is subject to the provisions of the Charter and any personnel rules adopted by the Council for employees of St. John Parish as required in the Charter.
The civil service section of the Charter also provides:
        All Parish employees shall be under a Civil Service System under the authority of the Parish, except the Chief Administrative Assistant, the Financial Advisor, the Secretary to the Council, and the Directors of the departments now in existence or those departments created in the future by the Parish Council but not limited to (a) Chief Administrative Assistant, (b) Financial Advisor, (c) Director of Public Works, (d) Director of Utilities, (e) Director of Health and Human Resources, (f) Secretary to the Council, and (g) Director of Civil Defense.
   Further, according to the written information provided our office, the Parish Council later adopted personnel rules for the parish employees.  Chapter 4 of the St. John the Baptist Parish Civil Service Rules and Regulations provides:
        The Classified Civil Service System shall cover all Parish Employees except:
All elected officials.
   All employees specifically excluded in the St. John Parish Home Rule Charter.
Members of Boards, Agencies, Special Districts, and all employees thereof.
Organizations and their employees and other persons who areemployed by the Parish on a temporary or contractual basis.
Parish Attorney and his legal assistants, when applicable.
   All persons employed and paid exclusively with Federal funds administered by the Parish unless specifically required by Federal regulations or law to be included under this Merit System of Public employment.
   Those parish employees mentioned above, including the Parish President's financial advisor, the chief administrative assistant, directors of various departments (although their appointments require a two-thirds majority vote of the Council), as well as parish employees hired on a specifically temporary or contractual basis are excluded from the Parish's classified civil service system and therefore, also not subject to other requirements of the classified civil service system adopted by the Parish.
Considering the clear language of the Charter and the civil service rules of St. John the Baptist Parish, it is this office's opinion that the Parish President may appoint an assistant as an, "employee of the parish responsible to him alone", outside of the requirements of the classified civil service, because it is one of the excluded positions.
Should you have further questions, please contact our office.
Yours very truly,
CHARLES C. FOTI, JR.
ATTORNEY GENERAL
By:______________________
CHARLES H. BRAUD, JR.
Assistant Attorney General
CCF, Jr./CHB, Jr./jm